15 N.Y.3d 858 (2010)
In the Matter of ROBERT P. MEEGAN, JR., Individually and as President of Buffalo Police Benevolent Association, et al., Respondents,
v.
BYRON W. BROWN, Mayor of City of Buffalo, et al., Appellants. (Proceeding No. 1.)
In the Matter of JOSEPH E. FOLEY, Individually and as President of Buffalo Professional Firefighters Association, Inc., Local 282, IAFF, AFL-CIO-CLC, et al., Respondents,
v.
BYRON W. BROWN, Mayor of City of Buffalo, et al., Appellants. (Proceeding No. 2.)
BUFFALO TEACHERS FEDERATION, INC., NYSUT, et al., Respondents,
v.
BUFFALO BOARD OF EDUCATION FOR CITY SCHOOL DISTRICT OF CITY OF BUFFALO et al., Appellants. (Action No. 1.)
Motion No: 2010-1065.
Court of Appeals of New York.
Submitted September 20, 2010.
Decided October 14, 2010.
*859 Motion by Buffalo Niagara Partnership for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.